Citation Nr: 0712570	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  04-37 818A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans









INTRODUCTION

The appellant had active duty from June 1977 to March 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

Although the January 2003 rating decision also denied service 
connection for depression and an organic mental disorder, the 
appellant limited his November 2003 notice of disagreement to 
the denial of service connection for PTSD.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Requisite for a grant of service connection for PTSD is 
medical evidence establishing a diagnosis of the disorder, 
credible supporting evidence that the claimed in-service 
stressors actually occurred, and a link, established by 
medical evidence, between the current symptomatology and the 
claimed in-service stressors. 38 C.F.R. § 3.304(f). 

With regard to the second PTSD element, that of an in-service 
stressor, the evidence necessary to establish that the 
claimed stressor actually varies depending on whether it can 
be determined that the veteran "engaged in combat with the 
enemy." 38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 3.304(d) 
(2002).  If it is determined through military citation or 
other supportive evidence that a veteran engaged in combat 
with the enemy, and the claimed stressors are related to 
combat, the veteran's lay testimony regarding the reported 
stressors must be accepted as conclusive evidence as to their 
actual occurrence and no further development or corroborative 
evidence will be necessary.  38 C.F.R. § 3.304(f) (2002).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993). Once independent 
verification of the stressor event has been submitted, the 
veteran's personal exposure to the event may be implied by 
the evidence of record.  A veteran need not substantiate his 
actual presence during the stressor event; the fact that the 
veteran was assigned to and stationed with a unit that was 
present while such an event occurred may strongly suggest 
that he was, in fact, exposed to the stressor event.  See 
Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. 
Brown, 10 Vet. App. 307 (1997).

Of particular pertinence to this matter, it has been held 
that a medical opinion diagnosing PTSD does not suffice to 
verify the occurrence of the claimed in-service stressors.  
See Moreau; Cohen v. Brown, 10 Vet. App. 128, 142 (1997). I

With regard to the issue of a stressor, the appellant alleges 
that while assigned as a tank gunner with E Troop, 2nd of the 
11th Armored Cavalry Regiment in Bad Kissengen, Germany, at 
some point between his assignment on March 15, 1979 and his 
departure on June 10, 1980, he witnessed an Armored Personnel 
Carrier (APC) explode approximately 50 feet from his 
position.  In support of this assertion, he has provided a 
photograph of a wreckage of a tracked vehicle, but only 
indicates that the incident took place at some point "in 
1979 o 1980."  

It is the appellant's obligation to provide further 
substantiating information, as there is no information 
whatsoever on the photograph, or otherwise of record, which 
can be used to substantiate his exposure to the claimed 
stressor.  The law provides in this regard that while the VA 
is obligated to assist a claimant in the development of a 
claim, there is no duty on the VA to prove the claim.  If a 
claimant wishes assistance, he cannot passively wait for it 
in circumstances where he should have information that is 
essential in obtaining the putative evidence.  Wamhoff v. 
Brown, 8 Vet. App. 517 (1996); Wood v. Derwinski, 1 Vet. App. 
190, reconsidered, 1 Vet. App. 406 (1991).  Further, under 
the VCAA, a claimant for VA benefits has the responsibility 
to present and support the claim.  38 U.S.C. §  5107(a). 

The appellant will therefore be afforded an additional 
opportunity to provide substantiating information towards the 
issue of stressors.

Of record is an October 2001 diagnosis of PTSD.  Although a 
May 2002 VA medical treatment note also indicates a "R/O 
PTSD," thus suggesting that the diagnosis may be "ruled 
out," the May 2002 note does not discuss the previous 
assessment.  Thus, the issue of a diagnosis of PTSD also 
supports further development, if appropriate.  The veteran 
alleges that in June 1981, after his return to the United 
States, he "attempted suicide" by crashing his motorcycle.  
While the incident is reflected in his service medical 
records, and indeed he was separated due to physical 
injuries, there is presently no substantiation for his claim 
that this was a suicide attempt.  

However, the mention of possible PTSD as noted above should 
be clarified, if and only if it is determined that the 
veteran was exposed to a stressor event as he reported, or at 
any other time during his military service.  Accordingly, the 
RO/AMC should consider affording the veteran a clarifying VA 
psychiatric examination, if his account of his stressors are 
substantiated.  

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC will ascertain if the 
veteran has received any VA, non-VA, 
or other medical treatment for PTSD 
that is not evidenced by the current 
record.  The veteran should be 
provided with the necessary 
authorizations for the release of 
any treatment records not currently 
on file.  The RO/AMC should then 
obtain these records and associate 
them with the claims folder.  

2.	The RO/AMC will afford the appellant 
an opportunity to provide further 
substantiating information with 
regard to his claimed stressors.  
The appellant will be requested to 
provide the dates within a 60 day 
time frame, locations, names of 
casualties, involved units, names of 
witnesses, and his approximate 
location at the time of the 
stressful events cited, and any 
other information he may be able to 
recall regarding the claimed 
stressors.  Upon receipt of this 
information, the RO/AMC will forward 
his account to any appropriate U.S. 
Government Records depository for 
substantiation of his account.  

3.	The RO/AMC will obtain the 
appellant's Social Security 
Administration disability award 
file.

4.	If, and only if, the appellant's 
stressors are substantiated, the 
RO/AMC should consider affording the 
appellant a comprehensive medical 
examination, to be conducted by a 
qualified physician, to ascertain 
whether he has PTSD as a result of 
the corroborated incident.  The 
appellant's claims folder, and a 
copy of this remand, must be 
reviewed by the examiner in 
conjunction with the examination, 
and the examiner must acknowledge 
this receipt and review in any 
report generated as a result of this 
remand.  

5.	The RO/AMC should take such 
additional development action as it 
deems proper with respect to the 
claim, including the conduct of any 
other appropriate VA examinations, 
and follow any applicable 
regulations and directives 
implementing the provisions of the 
VCAA as to its notice and 
development.  Following such 
development, the RO/AMC should 
review and readjudicate the claims.  
See 38 C.F.R. § 4.2 (If the findings 
on an examination report do not 
contain sufficient detail, it is 
incumbent upon the rating board to 
return the report as inadequate for 
evaluation purposes.).  If any such 
action does not resolve the claims, 
the RO/AMC shall issue the appellant 
a Supplemental Statement of the 
Case.  Thereafter, the case should 
be returned to the Board, if in 
order.

The RO and the appellant are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the appellate courts.  It has 
been held that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Courts are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

While no action is required of the appellant until further 
notice is obtained, the Board takes this opportunity to 
advise the appellant that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of his claims.  

The appellant is advised that it is his responsibility to 
report for the examinations and to cooperate in the 
development of the claim.  The consequences for failure to 
report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 3.655.  In the 
event that the veteran does not report for the aforementioned 
examinations, documentation should be obtained which shows 
that notice scheduling the examinations was sent to the last 
known address.  It should also be indicated whether any 
notice that was sent was returned as undeliverable.
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




